
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.9.3


CONSULTING AND RELEASE AGREEMENT


    CONSULTING AND RELEASE AGREEMENT ("Agreement"), made this 12th day of
September 2000, and effective as of April 1, 2000, by and between HCC Industries
Inc. (the "Company"), on the one hand, and Andrew Goldfarb ("Executive"), on the
other hand (each a "Party," and together, the "Parties").

WITNESSETH:

    WHEREAS, Executive is employed by the Company as its Chairman and Chief
Executive Officer pursuant to the terms of an employment agreement dated
February 14, 1997 (the "Employment Agreement"), a copy of which is annexed
hereto as Exhibit A; and

    WHEREAS, the Parties intend for the term of the Employment Agreement to have
continued through March 31, 2000, so that the parties may provide a smooth and
orderly transition of Executive's responsibilities to Robert Rau as Chairman and
acting Chief Executive Officer, and until a succession plan for the Company is
finalized; and

    WHEREAS, the Parties wish to resolve amicably any and all matters arising
out of or relating in any way to their relationship and to enter into a new
contractual arrangement effective as of April 1, 2000, whereby Executive shall
provide services to the Company as a consultant; and

    WHEREAS, the Parties have executed an amended stockholders' agreement dated
as of September 12, 2000 (the "Amended Stockholders' Agreement"), a copy of
which is annexed hereto as Exhibit B.

    NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

    1.  (a)  Executive's employment with the Company shall cease effective
March 31, 2000, and as of April 1, 2000, Executive shall continue to be employed
by the Company as a consultant for a period of up to three (3) years, as set
forth below in paragraph 3(b) (the "Consulting Period").

    (b) During the Consulting Period, Executive shall, at reasonable times and
places, taking into account any other employment or activities Executive may
then have, be available to consult with and advise the managers, officers,
directors and other representatives of the Company on any subjects that were
within Executive's scope of duties during his employment with the Company.
Notwithstanding anything to the contrary herein, Executive agrees to refrain
from engaging in any activity that does, will or could reasonably conflict with
the best interests of the Company during the Consulting Period.

    (c) Executive shall not have any right or authority to assume or create any
obligation or responsibility, express or implied, on behalf of or in the name of
the Company, or to bind the Company in any manner, except as may be authorized
in writing by an officer of the Company, and shall not make any contrary
representation to any third party. Without in any way limiting the generality of
the foregoing, Executive shall have no right or authority to accept service of
legal process on behalf of the Company.

    2.  This Agreement shall become effective on the eighth (8th) day after the
date of its execution by Executive, provided that Executive does not revoke his
consent to the Agreement as provided in paragraph 6 below (the "Effective
Date").

1

--------------------------------------------------------------------------------

    3.  In consideration of Executive's promises in this Agreement, including
the Release set forth below in paragraphs 4 and 5, the Company agrees:

    (a) to pay Executive a Base Salary (as such term is defined in the
Employment Agreement) through March 31, 2000, less applicable withholding and
deductions, in accordance with the Company's regular payroll practices.

    (b) to pay Executive consulting fees in the amount of one-twenty-fourth
(1/24) of Executive's Base Salary per month, for a period of twenty four (24)
months (i.e., through April 1, 2002) (the "Initial Consulting Period"). The
Company may, in its sole discretion, by written notice to Executive on or before
January 1, 2002, extend the Initial Consulting Period for an additional
twelve (12) months (i.e., through April 1, 2003) (the "Extended Consulting
Period," together with the Initial Consulting Period, the "Consulting Period"),
at the same monthly rate.

    (c) to permit Executive to participate in the Company's medical plans during
the Consulting Period and in the event that the Initial Consulting Period is not
extended and Executive elects to continue coverage under COBRA, the Company
shall pay the costs of such COBRA premiums for a twelve-month period, in each
case, in accordance with the terms and conditions of such plans and as such
plans may be amended from time to time. Except for the foregoing, Executive
shall not be entitled to, and shall make no claim to, any rights or fringe
benefits afforded to the Company's employees, including but not limited to
participation or continuation in any employee benefit plans, executive
compensation arrangements or policies applicable to employees of the Company or
any of its parents, subsidiaries or affiliates, as of March 31, 2000.

    (d) to provide Executive with a computer, phone and facsimile services at
his primary residence during the Consulting Period.

    (e) to transfer the lease on Executive's car to Executive.

    (f)  to reimburse Executive for reasonable travel (first-class),
entertainment or other expenses incurred on behalf of the Company in connection
with the performance of Executive's duties during the Consulting Period,
provided that, (1) any such expenses be either specifically authorized by the
Company or incurred in accordance with Company policies, and (2) Executive
furnishes the Company with evidence relating to such expenses as the Company
requires to substantiate such expenses for tax and accounting purposes.

    Executive also represents that he has been paid for all accrued but unused
vacation time.

    Executive acknowledges and agrees that, in the event that he revokes this
Agreement pursuant to paragraph 6 below, he shall have no right to receive any
of the payments hereunder. The amounts referred to in this paragraph 3 are in
lieu of and in full satisfaction of any amounts that might otherwise be payable
under any contract, plan, policy or practice, past or present of the Company or
any of its parents, subsidiaries and affiliates, including but not limited to
the Employment Agreement. Moreover, Executive further acknowledges that
following his receipt of the payments set forth in this paragraph 3, the Company
shall have no further obligations to him as an employee, consultant or executive
of the Company, and he shall have no right to further payments, with respect to
his employment with the Company or the separation thereof.

    4.  (a)  In consideration of the Company's promises in this Agreement,
including the promises set forth in paragraph 3 above, Executive knowingly and
voluntarily releases and forever discharges the Company, Windward Capital
Partners, L.P., Windward Capital Associates, Inc., Windward/Park HCC L.L.C.,
Windward/Merban, L.P., Windward Capital Associates, L.P., HCC Industries, L.P.,
and any of their respective parents, subsidiaries and affiliates, together with
all of their respective past and present directors, managers, officers,
shareholders, partners, employees, agents, attorneys and servants, and each of
their affiliates, predecessors, successors and assigns (collectively, the
"Releasees") from any and

2

--------------------------------------------------------------------------------

all claims, charges, complaints, promises, agreements, controversies, liens,
demands, causes of action, obligations, damages and liabilities of any nature
whatsoever, known or unknown, suspected or unsuspected, which against them
Executive or his executors, administrators, successors or assigns ever had, now
have, or may hereafter claim to have against any of the Releasees by reason of
any matter, cause or thing whatsoever arising on or before the date this
Agreement is executed by Executive, and whether or not previously asserted
before any state or federal court or before any state or federal agency or
governmental entity (the "Release").

    (b) This Release includes, without limitation, any rights or claims relating
in any way to Executive's employment relationship with the Company or any of the
Releasees, or the separation thereof, or arising under any statute or
regulation, including the federal Age Discrimination in Employment Act of 1967,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, and the Family Medical Leave Act of 1993, each as amended, the
California Fair Employment and Housing Act, the California Labor Code, or any
other federal, state or local law, regulation, ordinance, or common law, or
under any policy, agreement, understanding or promise, written or oral, formal
or informal, between Executive and the Company or any of the Releasees; provided
that, (i) nothing contained herein shall (1) operate to waive or release any
vested rights Executive may have under the Company's 401K plan, (2) impair any
rights Executive may have in connection with any vested Contingent Payment Notes
as set forth in the Stock Purchase and Sale Agreement dated December 23, 1996,
as amended, (3) impair any rights Executive may have as a shareholder based upon
events occurring subsequent to the date Executive signs this Agreement,
(4) impair any rights Executive may have to indemnification under the
Certificate of Incorporation or Bylaws of the Company or Section 2.8 of the
Employment Agreement, or (5) be construed to prohibit Executive from bringing
appropriate proceedings to enforce this Agreement, Section 2.8 of the Employment
Agreement, the Contingent Payment Notes or the Amended Stockholders Agreement;
and (ii) in the event the Company files or otherwise commences any claim,
demand, cause of action or proceeding against Executive, Executive shall be
permitted, notwithstanding the Release, to assert any counterclaim against the
Company that is related to the subject matter of any such claim, demand, cause
of action or proceeding.

    (c) The Board of Directors of the Company unanimously represents and
warrants to Executive, after inquiry of the Company's officers, that it is not
aware of any basis for any claim, demand, proceeding or cause of action against
Executive. The Company further agrees that, with respect to any matters arising
between February 14, 1997 and before December 23, 1999, it shall not be entitled
to make or bring any claim, demand, proceeding or cause of action against
Executive after the earlier of the appropriate statute of limitations period or
August 15, 2001.

    (d) Executive represents that he has not commenced or joined in any claim,
charge, action or proceeding whatsoever against the Company or any of the
Releasees arising out of or relating to any of the matters set forth in this
paragraph 4. Executive further agrees that he will not seek or be entitled to
any personal recovery in any claim, charge, action or proceeding whatsoever
against the Company or any of the Releasees for any of the matters set forth in
this paragraph 4.

    5.  In order to provide a full and complete release, Executive understands
and agrees that this Agreement is intended to include all claims, if any, which
Executive may have and which Executive does not now know or suspect to exist in
his favor against any of the Releasees and that this Agreement extinguishes
those claims. Executive expressly waives all rights under California Civil Code
Section 1542 or any statute or common law principle of similar effect in any
jurisdiction. Section 1542 states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF

3

--------------------------------------------------------------------------------

EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.

    Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, Executive understands and agrees that
this Agreement is intended to include all claims, if any, which he may have and
which he does not now know or suspect to exist in his favor against any of the
Releasees and that this Agreement extinguishes those claims.

    6.  Executive acknowledges and represents that the Company has advised him
to consult with an attorney of his choosing prior to signing this Agreement and
that he has been given at least twenty-one (21) days during which to review and
consider the provisions of this Agreement and, specifically, the Release set
forth in paragraphs 4 and 5 above, although Executive may sign and return it
sooner if he so desires. Executive further acknowledges and represents that he
has been advised by the Company that he has the right to revoke this Agreement
for a period of seven (7) days after signing it. Executive acknowledges and
agrees that, if he wishes to revoke this Agreement, he must do so in writing,
signed by Executive and received by the Company no later than 5:00 p.m. Pacific
Standard Time on the seventh (7th) day of the revocation period. Executive
further acknowledges and agrees that, in the event that he revokes this
Agreement, it shall have no force or effect, and he shall have no right to
receive any payment hereunder. Executive understands and agrees that the Company
is under no obligation to offer the payments set forth in paragraph 3 above, and
that he is under no obligation to consent to the Release set forth in
paragraphs 4 and 5 above. Executive represents that he has read this Agreement,
including the Release set forth in paragraphs 4 and 5 above, and understands its
terms and that he enters into this Agreement freely, voluntarily, and without
coercion.

    7.  The Parties agree that the following provisions of the Employment
Agreement shall survive Executive's separation of employment and remain in full
force and effect throughout the Consulting Period and for such further period as
is provided in the Employment Agreement: Section 2.8 ("Indemnity");
Section 3.4.7 ("Cooperation"); Section 4.1 ("Confidential Information, etc.")
and subsections thereof; Section 4.2 ("Work Product") and subsections thereof;
Section 4.4 ("Assistance in Litigation"); Section 4.5 ("Withholding Taxes");
Section 5.1 ("Dispute Resolution"); Section 5.2 ("Rights and Remedies Upon
Breach") and subsections thereof; Section 5.3 ("Prevailing Party"); and
Section 6.9 ("Representation by Counsel; Interpretation").

    8.  During the Consulting Period and for a two (2) year period thereafter,
Executive shall not render services, advice or financing directly or indirectly
for any business enterprise that competes directly or indirectly with the
Company in the business of designing, manufacturing, servicing, distributing and
selling hermetic seals, including, among others, glass to metal seals, in, among
others, the automotive, defense, aviation, aerospace, petrochemical,
telecommunications and process control industries in any county in the State of
California, the names of all of which are deemed hereby to be specifically
included herein by this reference, throughout the United States and North
America, and anywhere else in the world where the Company has operations or
conducts business. In the event Executive commits a breach of this paragraph 8
or of Section 4.1 of the Employment Agreement and subsections thereof
("Confidential Information, etc."), in addition to any and all other remedies
available to the Company, Executive shall have no right to any further payments
under this Agreement, and the Release set forth in paragraphs 4 and 5 above
shall remain in full force and effect.

    9.  Executive agrees that this Agreement and the negotiation of this
Agreement shall remain confidential and shall not be disclosed to any person,
except (a) to Executive's immediate family and as may be required for obtaining
legal or tax advice; (b) for the filing of income tax returns or required
financial disclosures; or (c) as may be required by law or in any proceeding to
enforce this Agreement. In the case of any disclosure to immediate family or a
legal or tax advisor, Executive shall require any person receiving such
information to maintain its confidentiality.

4

--------------------------------------------------------------------------------

    10. It is the desire and intent of the Parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. In
the event that any one or more of the provisions or parts thereof of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of this Agreement shall not in any
way be affected or impaired thereby. Moreover, if any one or more of the
provisions or parts thereof contained in this Agreement is held to be
excessively broad as to duration, scope, activity or subject, such provisions
shall be construed by limiting and reducing them so as to be enforceable to the
maximum extent allowed by applicable law.

    11. This Agreement, together with the Amended Stockholder's Agreement, sets
forth the entire agreement and understanding of the Parties and merges and
supersedes all prior discussions, agreements, arrangements and understandings of
every kind and nature, written or oral, between the Parties, including, but not
limited to, the Employment Agreement (except as set forth in paragraph 7 above).
No provision of this Agreement may be modified or discharged unless such
modification or discharge is authorized and agreed to in writing, signed by
Executive and the Company.

    12. Any notice given hereunder shall be in writing and shall be deemed to
have been given when delivered by messenger or courier service (against
appropriate receipt), or mailed by registered or certified mail (return receipt
requested), addressed as follows:


If to the Company:
 
HCC Industries Inc.
4232 Temple City Boulevard
Rosemead, California 91770
Attention: Chief Executive Officer
with a copy to:
 
Windward Capital Partners, L.P.
1177 Avenue of the Americas
42nd Floor
New York, New York 10036
Attention: Thomas J. Sikorski
and
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: Howard L. Ellin, Esq.
If to Executive:
 
Andrew Goldfarb

or at such other address as shall be indicated to either Party in writing.
Notice of change of address shall be effective only upon receipt.

    13. The failure of either Party to this Agreement to enforce any of its
terms, provisions or covenants shall not be construed as a waiver of the same or
of the right of such Party to enforce the same. Waiver by either Party hereto of
any breach or default by the other Party of any term or provision of this
Agreement shall not operate as a waiver of any other breach or default. This
Agreement and the provisions contained in it shall not be construed or
interpreted for or against any Party to this Agreement because that Party
drafted or caused that Party's legal representative to draft any of its
provisions.

    14. This Agreement and all rights, duties and remedies hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of California, without reference to its conflict of law rules. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

5

--------------------------------------------------------------------------------

    15. The Company's offer to Executive of this Agreement and the payments set
forth herein is not intended to, and shall not be construed as, any admission of
liability to Executive or of any improper conduct on the part of the Company or
any of the Releasees.

    16. Executive shall neither assign any rights nor delegate any personal
duties under this Agreement, except with the express written consent of the
Company which consent may be withheld by the Company in its sole and absolute
discretion.

    THE PARTIES ACKNOWLEDGE THAT THEY HAVE EACH READ THIS AGREEMENT AND
UNDERSTAND ITS TERMS. BY SIGNING THIS AGREEMENT, THE PARTIES ACKNOWLEDGE AND
AGREE THAT THEY ENTER INTO THIS AGREEMENT KNOWINGLY, VOLUNTARILY AND WITHOUT
COERCION, THAT THEY HAVE HAD SUFFICIENT OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL OF THEIR CHOICE, AND THAT THEY DO NOT RELY, AND HAVE NOT RELIED, ON ANY
FACT, REPRESENTATION, STATEMENT OR ASSUMPTION OTHER THAN AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT.

    IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the
date first written above.

HCC INDUSTRIES INC.   EXECUTIVE
By:
 
 
 
     

--------------------------------------------------------------------------------

Christopher H. Bateman
Vice President  

--------------------------------------------------------------------------------

Andrew Goldfarb

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.9.3



CONSULTING AND RELEASE AGREEMENT
